Citation Nr: 0009529	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-14 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for epilepsy.  



REPRESENTATION

Appellant represented by:	



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from August 16 to 
September 25, 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDING OF FACT

An epilepsy disorder is shown to have preexisted the 
appellant's period of active military service but is not 
shown to have undergone a permanent increase in severity as a 
result of that service.  


CONCLUSION OF LAW

A preexisting epilepsy disorder was not aggravated by 
military service.  38 U.S.C.A. §§  1110, 1111, 1153, 5107 
(West 1991); 38 C.F.R.§§ 3.304(b), 3.306 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that while his epilepsy disorder 
preexisted his short period of active military service, the 
condition was permanently aggravated as a result of that 
service because he began to experience grand mal seizures 
during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and epilepsy becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Private medical records from R. W. Russell, Jr. M.D., dated 
from April 1969 to July 1971, show that the appellant had a 
medical history of a number of generalized seizures with 
fever at the age of two to three months, which continued 
until the age of five years and for which he was treated with 
anti convulsants for a number of years.  Then he began 
experiencing petit mal seizures at the age of eleven years, 
for which he was placed on Zarontin.  A diagnosis of 
idiopathic petit mal epilepsy, controlled, was reported.  

Service medical records show that on his April 1973 
enlistment medical examination, the appellant was noted to be 
taking medication for epilepsy.  A May 1973 notation revealed 
that an EEG had been normal .  A September 1973 record 
indicated that the appellant had experienced three mild 
seizures since his epilepsy medication had been taken from 
him when he reported for active duty three weeks before.  The 
records show no complaint or finding of a grand mal seizure.  
He was discharged from service later in September 1973 as not 
physically qualified because of a nonacceptable defect.  

The Board finds that the evidence clearly demonstrates that 
the appellant had a seizure disorder at the time he entered 
service as evidenced by the finding at his entrance 
examination that he was taking medication for that disorder; 
accordingly, the presumption of soundness does not arise.  
And even if it had, a military disposition board in September 
1973, after reviewing the clinical findings and the medical 
history provided by the appellant, determined that his 
epilepsy had existed prior to service.  Therefore the Board 
finds that there is competent medical evidence which 
constitutes clear and unmistakable evidence that rebuts the 
presumption of soundness described in 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b).  See Gahman v. West, 12 Vet. App. 406, 
411 (1999).  

Having concluded that the appellant entered active military 
service with epilepsy, the Board must determine whether such 
disability was aggravated by military service.  The appellant 
contends that the fact that he was permitted to enter on to 
active military duty but was discharged less than six weeks 
later because of his epilepsy is sufficient evidence to 
establish that his seizure disorder underwent a permanent 
increase as a result of military service.  However, the Board 
notes that the disposition board in September 1973, made up 
of two physicians, determined that the preexisting petite mal 
seizure disorder had not been aggravated by service.  

The postservice medical evidence of record, which consists of 
a VA medical outpatient record dated in April 1998 and a 
report of a VA medical examination performed in April 1998, 
shows that appellant reported that he still experienced 
petite mal seizures, although the frequency was not 
ascertainable due to his contradictory information.  He 
indicated at the April 1998 examination that he had 
experienced grand mal seizures (less frequently than the 
petit mal ones) prior to being restarted on the medication, 
Zarontin, which he had taken as a young boy.  

After careful consideration of the medical evidence presented 
in this case, the Board finds that the service entrance 
medical records, which show only that the appellant 
complained of having three mild seizures as a result of not 
having his epilepsy medication, along with the 
contemporaneous, competent medical opinion by the disposition 
board in September 1973 as to the preexisting seizure 
disorder not having been aggravated by service, constitute 
clear and unmistakable evidence that rebuts the presumption 
of aggravation.  Moreover, there is no medical opinion or 
other competent medical evidence to support an assertion that 
there was an increase in the severity of the preexisting 
epilepsy.  Hence, we find as a matter of fact that the 
preponderance of evidence is against the appellant's claim 
that his preexisting epilepsy underwent an increase in 
severity as a result of military service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding the claimed aggravation of his epilepsy 
by military service, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding a competent medical 
opinion as to any aggravation of his epilepsy due to service.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing aggravation of a 
preexisting seizure disorder due to military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  


ORDER

Service connection is denied for epilepsy.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

